DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 01/18/2022 has been entered.
Disposition of claims: 
Claim 14 has been canceled.
Claims 1-13 and 15-20 are pending.
Claims 1, 6, and 19 have been amended.
The amendments of claim 1 has overcome the rejections of claims 1-13, 15-18, and 20 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.
The amendments of claim 1 has overcome:
the rejections of claims 1-13, 15, and 17-18 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Park et al. (US 2017/0213968 A1, hereafter Park ‘968), 
the rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0213968 A1), 
the rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0213968 A1) in view of Park et al. (US 2015/0364696 A1, hereafter Park ‘696), as evidenced by Vo et al. (“Structure and Properties of Nitrogen-Rich 1,4-Dicyanotetrazine, C4N6: A Comparative Study with Related Tetracyano Electron 
the rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0213968 A1) in view of Pang et al. (“A full-color, low-power, wearable display for mobile applications”, SPIE, 03/29/2012, hereafter Pang), 
the rejections of claims 1-10, 12-13, 15, and 17-18 under 35 U.S.C. 103 as being unpatentable over Ahn et al (US 2017/0117488 A1, hereafter Ahn), 
the rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2017/0117488 A1) as applied to claims 1-10, 12-13, 15, and 17-18 above, further in view of Park et al. (US 2015/0364696 A1), as evidenced by Vo et al. (“Structure and Properties of Nitrogen-Rich 1,4-Dicyanotetrazine, C4N6: A Comparative Study with Related Tetracyano Electron Acceptors”, J. Org. Chem. 2014, Vol. 79, p8189) and Wakimoto et al. (US 2002/0149010 A1), 
the rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2017/0117488 A1) as applied to claims 1-10, 12-13, 15, and 17-18 above, further in view of Pang et al. (“A full-color, low-power, wearable display for mobile applications”, SPIE, 03/29/2012), 
the rejections of claims 1-13, 15, and 17-19 under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2017/0117488 A1) in view of Montenegro et al. (US 2015/0065730 A1, hereafter Montenegro), 
the rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2017/0117488 A1) in view of Montenegro et al. (US 2015/0065730 A1) as applied to claims 1-13, 15, and 17-18 above, further in view of Park et al. (US 
the rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2017/0117488 A1) in view of Montenegro et al. (US 2015/0065730 A1) as applied to claims 1-13, 15, and 17-18 above, further in view of Pang et al. (“A full-color, low-power, wearable display for mobile applications”, SPIE, 03/29/2012) set forth in the last Office Action. 
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the second paragraph of page 2 through the fourth paragraph of page 5 of the reply filed 01/18/2022 regarding the rejections of claims 1-13, 15, and 17-18 under 35 U.S.C. 102(a)(1) and 102(a)(2) by Park ‘968, the rejection of claim 19 under 35 U.S.C. 103 over Park ‘968, the rejection of claim 16 under 35 U.S.C. 103 over Park ‘968/Vo/Wakimoto, and the rejection of claim 20 under 35 U.S.C. 103 over Park ‘968/Pang set forth in the Office Action of 10/26/2021 have been considered. 
Applicant argues that claims 1 and 19 exclude compound HT3 such that claims 1 and 19 would not have been obvious over Park ‘968. 
The rejections have been withdrawn because the first compound, HTL Compound of Park ‘968 does not read on the amended limitations of claims 1 and 19; however, as shown 
The rejections have been made over the organic light-emitting device taught by Park ‘968, wherein the first compound is the HTL Compound of Park ‘968 (see paragraph 32 of Office Action of 10/26/2021). The HTL Compound of Park ‘968 has identical structure as Applicant’s Compound HT3 such that the rejections over Park ‘968 have been withdrawn. However, for the following reasons new grounds of rejections have been applied.
First, claims 1 and 19 exclude only Compound HT3 of claim 19 but still claim Compound HT2. 
The Compound HT2 is a position isomer of the HTL Compound of Park ‘968. Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the first hole transport layer material HTL Compound of Par ‘968, wherein the biphenyl group is substituted to the central nitrogen atom through the meta substitution position. A compound in which the biphenyl is substituted to the central nitrogen at the meta position would represent a position isomer of the HTL Compound of Park ‘968. One of ordinary skill in the art would expect that compounds having each respective structure would act in similar manner.
Secondly, hole transport layer material including Applicant’s Compound HT8 of claim 19 is known in the art. New grounds of rejections using secondary references are applied in this Office Action.
Applicant argues that Compound H2-74 of Park ‘968 is not represented by Formula 3-1(1) because A32 is a benzene group. Applicant further argues that there is no unsubstituted C1-C60 alkyl group in the list of R321 and R322
The rejections have been withdrawn because the first compound, HTL Compound of Park ‘968 does not read on the amended limitations of claims 1 and 19; however, as shown below new grounds of rejections are applied based on the teaching of Park ‘968 alone or combination with other teaching references.
The rejections have been made over the organic light-emitting device taught by Park ‘968, wherein the third compound is Compound H2-74 of Park ‘968 (see paragraph 52 of Office Action of 10/26/2021). 
The third compound (H2-74 of Park ‘968) has identical structure of Applicant’s Formula 3-2(1) of claim 1, wherein A31 and A33 are each C3-C60 carbocyclic group (benzene); X31 is N[(L311)a311-R311]; X32 is N[(L321)a321-R321]; a31 and a33 are each 0; a311 is 1; R311 is a substituted C3-C60 heteroaryl group (quinazoline), wherein the substituents are a C6-C60 aryl groups (phenyl-substituted phenyl); R321 is a C1-C60 aryl group; R31, R33, and R34 are each hydrogen; b31 and b34 are each 4; and b33 is 2.
Therefore, Compound H2-74 of Park ‘968 still reads on all the limitation of the third compound of Formula 3-2(1). 
Applicant’s arguments see the last paragraph of page 5 through the second paragraph of page 8 of the reply filed 01/18/2022 regarding the rejections of claims 1-10, 12-13, 15, and 17-18 under 35 U.S.C. 103 over Ahn, the rejection of claim 16 under 35 U.S.C. 103 over Ahn/Park ‘696/Vo/Wakimoto, and the rejection of claim 20 under 35 U.S.C. 103 over Ahn/Pang set forth in the Office Action of 10/26/2021 have been considered. 
The rejections have been withdrawn, rendering these arguments moot.
Applicant’s arguments see the last paragraph of page 5 through the second paragraph of page 8 of the reply filed 01/18/2022 regarding the rejections of claims 1-13, 15, and 17-19 under 
The rejections have been withdrawn, rendering these arguments moot.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0213968 A1, hereafter Park ‘968).
Regarding claims 1-13, 15, and 17-19, Park ‘968 discloses an organic light-emitting device (“organic electroluminescent device” in [008]; “Example 1-3” in [069], and Table 1) comprising a first electrode (“anode”; ITO), a first hole transport layer (“N-([1,1′-biphenyl]-4-yl)-9,9-dimethyl-N-(4-(9-phenyl-9H-carbazol-3-yl)phenyl)-9H-fluoren-2-amine”, hereafter “HTL Compound of Park ‘968”), a second hole transport layer (Compound H4-56), a emission layer (“first host” of Compound H1-35, “second host” of Compound H2-31, and “dopant” of Compound D-25), and a second electrode (“cathode”; Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region.

    PNG
    media_image1.png
    436
    757
    media_image1.png
    Greyscale

The first hole transport layer material of HTL Compound of Park ‘968 has similar structure as Applicant’s Compound HT2 of claim 19. The only difference between two compounds is that the biphenyl group is substituted to the central nitrogen at the para position in 
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the first hole transport layer material HTL Compound of Par ‘968, wherein the biphenyl group is substituted to the central nitrogen atom through the meta substitution position. A compound in which the biphenyl is substituted to the central nitrogen at the meta position would represent a position isomer of the HTL Compound of Park ‘968. One of 
The modification provides the Modified organic light-emitting device of Park ‘968 comprising a first electrode (ITO), a first hole transport layer (the Position isomer of HTL Compound of Park ‘968), a second hole transport layer (second compound of H4-56 of Park ‘968), an emission layer (third compound of H2-31 of Park ‘968 as a host, fourth compound of H1-35 of Park ‘968 as a host, and D-25 of Park ‘968 as a dopant), and a second electrode (Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region.
The first hole transport layer material, Position isomer of HTL Compound of Park ‘968 (same as Applicant’s Compound HT2 of claim 19) has identical structure of Applicant’s first compound of Formula 1, wherein L11 and L12 are each an unsubstituted C3-C60 carbocyclic group (phenylene); a11 and a12 are each 1; a13 is 0; a111 is 0; R11 is a substituted C1-C60 heteroaryl (carbazolyl), wherein the substituent is an unsubstituted C6-C60 aryl group (phenyl); R12 is an unsubstituted C6-C60 aryl group (phenyl); R13 is a substituted monovalent non-aromatic condensed polycyclic group (fluorenyl), wherein the substituents are each unsubstituted C1-C60 alkyl group (methyl); R111 is an unsubstituted C6-C60 aryl group (phenyl); at least one of R11 to R13 in Formula 1 is a group represented by Formula 1a (R11 is Formula 1a); b11, b12, b13, and b111 are each 1; and b112 is 4; and b113 is 3.

    PNG
    media_image2.png
    320
    567
    media_image2.png
    Greyscale

The second hole transport layer material of H4-56 of Park ‘968 has identical structure as Applicant’s second compound of Formula 2, A21 is a C3-C60 carbocyclic group (benzene); a21 is 0; a22 and a23 are each 1; R21 is an unsubstituted monovalent non-aromatic condensed polycyclic group (spirobifluorenyl); R22 and R23 are each unsubstituted C6-C60 aryl group (phenyl); R214 and R215 are each unsubstituted C1-C60 aryl group (phenyl), wherein R214 and R215 are optionally linked to form a saturated or unsaturated ring; R216 and R217 are each hydrogen; at least one of R21 to R23 in Formula 2 is a group represented by Formula 2b (R21 is Formula 2b) and all of R21 to R23 are not each a group represented by Formula 2a; b21, b22, and b23 are each 1; and b216 is 3; and b217 is 4. 

    PNG
    media_image3.png
    536
    573
    media_image3.png
    Greyscale

The first host material of H1-35 of Park ‘968 has identical structure of Applicant’s fourth compound of Formula 4-2, wherein A43, A44, A45, and A46 are each C3-C60 carbocyclic group (benzene); X41 is N[(L411)a411-R411]; a42 is 1; a411 is 1; R42 and R411 are each unsubstituted C6-C60 aryl group (phenyl); R45 through R48 are each hydrogen; b42 is 1; and b45 and b48 are each 4; b46 and b47 are each 3.
The third compound (H2-31 of Park ‘968) does not read on the limitation of Formula 3-1(1).
However, Park ‘968 teaches a third compound (H2-74 in [049]; second host of Park ‘968 having general formula 2 of Ahn in [012]) which can be used with the mixed host material with H1-35 of Park ‘968 (because H1-35 is the first host of Park ‘968 having general formula 1 of Park ‘968 in [008]) to make the emission layer of an organic light-emitting device ([008]).

    PNG
    media_image4.png
    362
    539
    media_image4.png
    Greyscale

The third compound (H2-74 of Park ‘968) has identical structure of Applicant’s Formula 3-2(1) of claim 1, wherein A31 and A33 are each C3-C60 carbocyclic group (benzene); X31 is N[(L311)a311-R311]; X32 is N[(L321)a321-R321]; a31 and a33 are each 0; a311 is 1; R311 is a substituted C3-C60 heteroaryl group (quinazoline), wherein the substituents are a C6-C60 aryl groups (phenyl-substituted phenyl); R321 is a C1-C60 aryl group; R31, R33, and R34 are each hydrogen; b31 and b34 are each 4; and b33 is 2.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Modified organic light-emitting device of Park ‘968 by substituting the third compound (H2-31 of Park ‘968) with the compound of H2-74 of Park ‘968, as taught by Park ‘968.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the host materials (the second host of Park ‘968 having general formula 2 of Park ‘968) of the organic light-emitting device of Park ‘968 would have been one known element for 
The modification provides the Modified organic light-emitting device of Park ‘968 (2) comprising a first electrode (ITO), a first hole transport layer (the Position isomer of HTL Compound of Park ‘968), a second hole transport layer (second compound of H4-56 of Park ‘968), an emission layer (third compound of H2-74 of Park ‘968 as a host, fourth compound of H1-35 of Park ‘968 as a host, and D-25 of Park ‘968 as a dopant), and a second electrode (Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region.
The Modified organic light-emitting device of Park ‘968 (2) reads on all the limitations of claims 1-13, 15, and 17.
The organic light-emitting device of Park ‘968 (Example 1-3), wherein the dopant of Compound D-25 of Park ‘968 has the following structure
 
    PNG
    media_image5.png
    297
    412
    media_image5.png
    Greyscale

The dopant has identical structure as the organometallic complex represented by Formula 401 of claim 18, wherein M is iridium (Ir); L401 is Formula 402; xc1 is 1; two L402(s) are identical to each other; L402 is an organic ligand (phenylpyridine ligand); xc2 is 2; X401 is N; X402-X404 are each C; X401 and X403 are linked via a single bond or a double bond, and X402 and X404 are linked via a single bond or a double bond; A401 is a C1-C60 heterocyclic group (pyridine); A402 is a C5-C60 carbocyclic group (benzene); X405 and X406 are each single bond; R401 and R402 are each hydrogen, a substituted or unsubstituted C1-C20 alkyl groups (methyl), or a substituted or unsubstituted C6-C60 aryl group (phenyl); and xc11 is 0; and xc12 are 2, meeting all the limitations of claim 18.
The first compound (HTL Compound of Park ‘968) is identical to Applicant’s HT2; the second compound (H4-56 of Park ‘968) is identical to Applicant’s HT2-2; the third compound (H2-74 of Park ‘968) is identical to Applicant’s H3-11; and the fourth compound (H1-35 of Park ‘968) is identical to Applicant’s H4-5, meeting all the limitations of claim 19.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0213968 A1) in view of Park et al. (US 2015/0364696 A1, hereafter Park ‘696), as evidenced by Vo et al. (“Structure and Properties of Nitrogen-Rich 1,4-Dicyanotetrazine, C4N6: A Comparative Study with Related Tetracyano Electron Acceptors”, J. Org. Chem. 2014, Vol. 79, p8189, hereafter Vo) and Wakimoto et al. (US 2002/0149010 A1, hereafter Wakimoto).
Regarding claim 16
The device comprises a first electrode (ITO), a first hole transport layer (the Position isomer of HTL Compound of Park ‘968), a second hole transport layer (second compound of H4-56 of Park ‘968), an emission layer (third compound of H2-74 of Park ‘968 as a host, fourth compound of H1-35 of Park ‘968 as a host, and D-25 of Park ‘968 as a dopant), and a second electrode (Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region.
Park ‘968 does not disclose a hole transport region comprising a p-type dopant which has a LUMO energy level of ‒3.5 eV. However, Park ‘968 does teach a p-type dopant (“oxidative dopant”) can be mixed with a hole transport compound and be placed on at least one surface of a pair of electrodes ([063]).
Park ‘696 teaches the hole transport region ([006]) of an organic light-emitting device can include a p-type dopant (“charge generation material”) to improve conductivity properties ([100]).
Park ‘696 exemplifies TCNQ as the p-type dopant ([101]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting device of Park ‘968 by adding a p-type dopant of TCNQ in the hole transport region, as taught by Park ‘968 and Park ‘696.
The motivation of doing so would provide the organic light-emitting device with improved conductivity properties, based on teaching of Park ‘696.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, 
The resultant device comprises a first electrode (ITO), a first hole transport layer (the Position isomer of HTL Compound of Park ‘968), a second hole transport layer (second compound of H4-56 of Park ‘968), an emission layer (third compound of H2-74 of Park ‘968 as a host, fourth compound of H1-35 of Park ‘968 as a host, and D-25 of Park ‘968 as a dopant), and a second electrode (Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region; and the hole transport region comprises TCNQ.
The organic light-emitting device of Park ‘968 as taught by Park ‘696 reads on the claim limitation above but fails to teach that the p-type dopant of TCNQ has a LUMO energy level of about ‒3.5 eV.
It is reasonable to presume that the p-type dopant of TCNQ has a LUMO energy level of about ‒3.5 eV.
Support for said presumption is found in the use of like material which result in the claimed property.
Vo evidences TCNQ has an electron affinity (EA) of 3.7 eV (Table 4).
Wakimoto evidences that electron affinity is an energy measured from vacuum level as the reference energy level of 0 eV to a LUMO level ([021]).
Therefore, the p-type dopant of TCNQ of the organic light-emitting device of Park ‘968 as taught by Park ‘696 has a LUMO energy of ‒3.7 eV. 
Applicant claims the LUMO energy to be about ‒3.5 eV. However, Applicant does not specifically claims or discloses the limitation of “about” in the claims or the instant specification. 
The LUMO energy of the p-type dopant of Park ‘968 as taught by Park ‘696 as evidenced by Vo and Wakimoto is only 6% larger than the claim limitation. Therefore, the p-type dopant of TCNQ of the organic light-emitting device of Park ‘968 as taught by Park ‘696 as evidenced by Vo and Wakimoto has a LUMO energy of about ‒3.5 eV.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the light-emitting dopant of Je is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0213968 A1) in view of Pang et al. (“A full-color, low-power, wearable display for mobile applications”, SPIE, 03/29/2012, hereafter Pang).
Regarding claim 20, the Modified organic light-emitting device of Park ‘968 (2) reads on all the features of claims 1-13, 15, and 17-19, as outlined above. 
The device comprises a first electrode (ITO), a first hole transport layer (the Position isomer of HTL Compound of Park ‘968), a second hole transport layer (second compound of H4-56 of Park ‘968), an emission layer (third compound of H2-74 of Park ‘968 as a host, fourth compound of H1-35 of Park ‘968 as a host, and D-25 of Park ‘968 as a dopant), and a second electrode (Al), wherein the first hole transport layer, the second hole transport layer, and the 
Park ‘968 teaches that an electronic apparatus (“display system”) can be produced by using the organic light-emitting device of the invention ([067]); however, Park ‘968 does not teach an electronic apparatus comprising a thin film transistor.
Pang discloses an electronic apparatus (“flexible active matrix OLED display” in Fig. 3) comprising an organic light-emitting device (“C: OLED” in Fig. 3) and a thin film transistor (“thin-film transistor”; “B: TFT” in Fig. 3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Park ‘968 by using the device in the electronic apparatus of Pang, as taught by Pang.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic light-emitting device would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an electronic apparatus.
The resultant device is an electronic apparatus comprising the organic light-emitting device of Park ‘968, and a thin film transistor, wherein the first electrode of the organic light-emitting device electrically contacts one of a source and a drain electrode of the thin film transistor, meeting all the limitations of claim 20.

Claims 1-13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0213968 A1) in view of Lee et al. (KR 2013/0096334, the original document is referred to for figure and table, and the translated document is referred to for the remainder of the body of the patent, hereafter Lee) and Dong et al. (“New dibenzofuran/spirobifluorene hybrids as thermally stable host materials for efficient phosphorescent organic light-emitting diodes with low efficiency roll-off”, Phys. Chem. Chem. Phys. 2012, vol. 14, page 14224-14228, hereafter Dong).
Regarding claims 1-13, 15, and 17-19, Park ‘968 discloses an organic light-emitting device (“organic electroluminescent device” in [008]; “Example 1-3” in [069], and Table 1) comprising a first electrode (“anode”; ITO), a first hole transport layer (“N-([1,1′-biphenyl]-4-yl)-9,9-dimethyl-N-(4-(9-phenyl-9H-carbazol-3-yl)phenyl)-9H-fluoren-2-amine”, hereafter “HTL Compound of Park ‘968”), a second hole transport layer (Compound H4-56), a emission layer (“first host” of Compound H1-35, “second host” of Compound H2-31, and “dopant” of Compound D-25), and a second electrode (“cathode”; Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region.

    PNG
    media_image2.png
    320
    567
    media_image2.png
    Greyscale

The second hole transport layer material of H4-56 of Park ‘968 has identical structure as Applicant’s second compound of Formula 2, A21 is a C3-C60 carbocyclic group (benzene); a21 is 0; a22 and a23 are each 1; R21 is an unsubstituted monovalent non-aromatic condensed polycyclic group (spirobifluorenyl); R22 and R23 are each unsubstituted C6-C60 aryl group (phenyl); R214 and R215 are each unsubstituted C1-C60 aryl group (phenyl), wherein R214 and R215 are optionally linked to form a saturated or unsaturated ring; R216 and R217 are each hydrogen; at least one of R21 to R23 in Formula 2 is a group represented by Formula 2b (R21 is Formula 2b) and all of R21 to R23 are not each a group represented by Formula 2a; b21, b22, and b23 are each 1; and b216 is 3; and b217 is 4. 

    PNG
    media_image3.png
    536
    573
    media_image3.png
    Greyscale

The first host material of H1-35 of Park ‘968 has identical structure of Applicant’s fourth compound of Formula 4-2, wherein A43, A44, A45, and A46 are each C3-C60 carbocyclic group (benzene); X41 is N[(L411)a411-R411]; a42 is 1; a411 is 1; R42 and R411 are each unsubstituted C6-C60 aryl group (phenyl); R45 through R48 are each hydrogen; b42 is 1; and b45 and b48 are each 4; b46 and b47 are each 3.
The third compound (H2-31 of Park ‘968) does not read on the limitation of Formula 3-1(1).
However, Park ‘968 teaches a third compound (H2-74 in [049]; second host of Park ‘968 having general formula 2 of Ahn in [012]) which can be used with the mixed host material with H1-35 of Park ‘968 (because H1-35 is the first host of Park ‘968 having general formula 1 of Park ‘968 in [008]) to make the emission layer of an organic light-emitting device ([008]).

    PNG
    media_image4.png
    362
    539
    media_image4.png
    Greyscale

The third compound (H2-74 of Park ‘968) has identical structure of Applicant’s Formula 3-2(1) of claim 1, wherein A31 and A33 are each C3-C60 carbocyclic group (benzene); X31 is N[(L311)a311-R311]; X32 is N[(L321)a321-R321]; a31 and a33 are each 0; a311 is 1; R311 is a substituted C3-C60 heteroaryl group (quinazoline), wherein the substituents are a C6-C60 aryl groups (phenyl-substituted phenyl); R321 is a C1-C60 aryl group; R31, R33, and R34 are each hydrogen; b31 and b34 are each 4; and b33 is 2.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Modified organic light-emitting device of Park ‘968 by substituting the third compound (H2-31 of Park ‘968) with the compound of H2-74 of Park ‘968, as taught by Park ‘968.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the host materials (the second host of Park ‘968 having general formula 2 of Park ‘968) of the organic light-emitting device of Park ‘968 would have been one known element for 
The modification provides the Modified organic light-emitting device of Park ‘968 comprising a first electrode (ITO), a first hole transport layer (HTL Compound of Park ‘968), a second hole transport layer (second compound of H4-56 of Park ‘968), an emission layer (third compound of H2-74 of Park ‘968 as a host, fourth compound of H1-35 of Park ‘968 as a host, and D-25 of Park ‘968 as a dopant), and a second electrode (Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region.
The first hole transport layer material of HTL Compound of Park ‘968 does not read on the limitation of the first compound of the instant claim 1 because HT3 is excluded.
Lee discloses a compound represented by Formula 1 of Lee ([037]) used as the hole transport layer material of an organic light-emitting device (page 15, paragraph 4; the 2nd paragraph from the bottom of page 48).
Lee exemplifies Compounds 1-14 ([067]). 
Lee teaches the compound of Lee provides the organic light-emitting device comprising the compound with low voltage operation, high luminous efficiency, and high lifetime (page 15, paragraph 3).
Dong discloses an organic material used for an organic light-emitting device (Abstract). 
Dong teaches that spirobifluorene compound is widely used in optoelectronics for its high thermal stability (page 14224, last paragraph).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the first hole transport layer material HTL Compound of Par ‘968 by substituting dimethylfluorene moiety with spirobifluorene, as taught by Lee and Dong.
The motivation of doing so would have been to provide the organic light-emitting device comprising the compound with low voltage operation, high luminous efficiency, and high lifetime and the compound with higher thermal stability, based on the teaching of Lee and Dong.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both HTL Compound of Park ‘968 (identical to Compound 1-4 of Lee in [067]) and Compound 1-14 of Lee are known hole transport layer material and encompassed by the Formula 1 of Lee ([008]). Thus, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light-emitting device.
The modification provides the Organic light-emitting device of Park ‘968 as modified by Lee and Dong comprising a first electrode (ITO), a first hole transport layer (Compound 1-14 of Lee), a second hole transport layer (second compound of H4-56 of Park ‘968), an emission layer (third compound of H2-74 of Park ‘968 as a host, fourth compound of H1-35 of Park ‘968 as a host, and D-25 of Park ‘968 as a dopant), and a second electrode (Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region.

    PNG
    media_image6.png
    385
    521
    media_image6.png
    Greyscale

The first hole transport layer material (Compound 1-14 of Lee) has identical structure of Applicant’s first compound of Formula 1, wherein L11 and L12 are each an unsubstituted C3-C60 carbocyclic group (phenylene); a11 and a12 are each 1; a13 is 0; a111 is 0; R11 is a substituted C1-C60 heteroaryl (carbazolyl), wherein the substituent is an unsubstituted C6-C60 aryl group (phenyl); R12 is an unsubstituted C6-C60 aryl group (phenyl); R13 is a substituted monovalent non-aromatic condensed polycyclic group (spirobifluorenyl); R111 is an unsubstituted C6-C60 aryl group (phenyl); at least one of R11 to R13 in Formula 1 is a group represented by Formula 1a (R11 is Formula 1a); b11, b12, b13, and b111 are each 1; and b112 is 4; and b113 is 3.
The Organic light-emitting device of Park ‘968 as modified by Lee and Dong reads on all the limitations of claims 1-13, 15, and 17.
The Organic light-emitting device of Park ‘968 as modified by Lee and Dong, wherein the dopant of Compound D-25 of Park ‘968 has the following structure
 
    PNG
    media_image5.png
    297
    412
    media_image5.png
    Greyscale

The dopant has identical structure as the organometallic complex represented by Formula 401 of claim 18, wherein M is iridium (Ir); L401 is Formula 402; xc1 is 1; two L402(s) are identical to each other; L402 is an organic ligand (phenylpyridine ligand); xc2 is 2; X401 is N; X402-X404 are each C; X401 and X403 are linked via a single bond or a double bond, and X402 and X404 are linked via a single bond or a double bond; A401 is a C1-C60 heterocyclic group (pyridine); A402 is a C5-C60 carbocyclic group (benzene); X405 and X406 are each single bond; R401 and R402 are each hydrogen, a substituted or unsubstituted C1-C20 alkyl groups (methyl), or a substituted or unsubstituted C6-C60 aryl group (phenyl); and xc11 is 0; and xc12 are 2, meeting all the limitations of claim 18.
The first compound (Compound 1-14 of Lee) is identical to Applicant’s HT8; the second compound (H4-56 of Park ‘968) is identical to Applicant’s HT2-2; the third compound (H2-74 of Park ‘968) is identical to Applicant’s H3-11; and the fourth compound (H1-35 of Park ‘968) is identical to Applicant’s H4-5, meeting all the limitations of claim 19.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0213968 A1) in view of Lee et al. (KR 2013/0096334, the original document is referred to for figure and table, and the translated document is referred to for the remainder of the body of the patent) and Dong et al. (“New dibenzofuran/spirobifluorene hybrids as thermally stable host materials for efficient phosphorescent organic light-emitting diodes with low efficiency roll-off”, Phys. Chem. Chem. Phys. 2012, vol. 14, page 14224-14228) as applied to claims 1-13, 15, and 17-19 above, further in view of Park et al. (US 2015/0364696 A1), as evidenced by Vo et al. (“Structure and Properties of Nitrogen-Rich 1,4-Dicyanotetrazine, C4N6: A Comparative Study with Related Tetracyano Electron Acceptors”, J. Org. Chem. 2014, Vol. 79, p8189) and Wakimoto et al. (US 2002/0149010 A1).
Regarding claim 16, the Organic light-emitting device of Park ‘968 as modified by Lee and Dong reads on all the features of claims 1-13, 15, and 17-19, as outlined above. 
The device comprises a first electrode (ITO), a first hole transport layer (Compound 1-14 of Lee), a second hole transport layer (second compound of H4-56 of Park ‘968), an emission layer (third compound of H2-74 of Park ‘968 as a host, fourth compound of H1-35 of Park ‘968 as a host, and D-25 of Park ‘968 as a dopant), and a second electrode (Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region.
Park ‘968 does not disclose a hole transport region comprising a p-type dopant which has a LUMO energy level of ‒3.5 eV. However, Park ‘968 does teach a p-type dopant (“oxidative dopant”) can be mixed with a hole transport compound and be placed on at least one surface of a pair of electrodes ([063]).
Park ‘696 teaches the hole transport region ([006]) of an organic light-emitting device can include a p-type dopant (“charge generation material”) to improve conductivity properties ([100]).
Park ‘696 exemplifies TCNQ as the p-type dopant ([101]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting device of Park ‘968 by adding a p-type dopant of TCNQ in the hole transport region, as taught by Park ‘968 and Park ‘696.
The motivation of doing so would provide the organic light-emitting device with improved conductivity properties, based on teaching of Park ‘696.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light-emitting device.
The resultant device comprises a first electrode (ITO), a first hole transport layer (Compound 1-14 of Lee), a second hole transport layer (second compound of H4-56 of Park ‘968), an emission layer (third compound of H2-74 of Park ‘968 as a host, fourth compound of H1-35 of Park ‘968 as a host, and D-25 of Park ‘968 as a dopant), and a second electrode (Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region; and the hole transport region comprises TCNQ.
The organic light-emitting device of Park ‘968 as taught Lee, Dong, and Park ‘696 reads on the claim limitation above but fails to teach that the p-type dopant of TCNQ has a LUMO energy level of about ‒3.5 eV.
It is reasonable to presume that the p-type dopant of TCNQ has a LUMO energy level of about ‒3.5 eV.
Support for said presumption is found in the use of like material which result in the claimed property.
Vo evidences TCNQ has an electron affinity (EA) of 3.7 eV (Table 4).
Wakimoto evidences that electron affinity is an energy measured from vacuum level as the reference energy level of 0 eV to a LUMO level ([021]).
Therefore, the p-type dopant of TCNQ of the organic light-emitting device of Park ‘968 as modified by Lee, Dong, and Park ‘696 has a LUMO energy of ‒3.7 eV. 
Applicant claims the LUMO energy to be about ‒3.5 eV. However, Applicant does not specifically claims or discloses the limitation of “about” in the claims or the instant specification. 
The LUMO energy of the p-type dopant of Park ‘968 as modified by Lee, Dong, and Park ‘696 as evidenced by Vo and Wakimoto is only 6% larger than the claim limitation. Therefore, the p-type dopant of TCNQ of the organic light-emitting device of Park ‘968 as taught by Park ‘696 as evidenced by Vo and Wakimoto has a LUMO energy of about ‒3.5 eV.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the light-emitting dopant of Je is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0213968 A1) in view of Lee et al. (KR 2013/0096334, the original document is referred to for figure and table, and the translated document is referred to for the remainder of the body of the patent) and Dong et al. (“New dibenzofuran/spirobifluorene hybrids as thermally stable host materials for efficient phosphorescent organic light-emitting diodes with low efficiency roll-off”, Phys. Chem. Chem. Phys. 2012, vol. 14, page 14224-14228) as applied to claims 1-13, 15, and 17-19 above, further in view of Pang et al. (“A full-color, low-power, wearable display for mobile applications”, SPIE, 03/29/2012, hereafter Pang).
Regarding claim 20, the Organic light-emitting device of Park ‘968 as modified by Lee and Dong reads on all the features of claims 1-13, 15, and 17-19, as outlined above. 
The device comprises a first electrode (ITO), a first hole transport layer (Compound 1-14 of Lee), a second hole transport layer (second compound of H4-56 of Park ‘968), an emission layer (third compound of H2-74 of Park ‘968 as a host, fourth compound of H1-35 of Park ‘968 as a host, and D-25 of Park ‘968 as a dopant), and a second electrode (Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region.
Park ‘968 teaches that an electronic apparatus (“display system”) can be produced by using the organic light-emitting device of the invention ([067]); however, Park ‘968 does not teach an electronic apparatus comprising a thin film transistor.
Pang discloses an electronic apparatus (“flexible active matrix OLED display” in Fig. 3) comprising an organic light-emitting device (“C: OLED” in Fig. 3) and a thin film transistor (“thin-film transistor”; “B: TFT” in Fig. 3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Park ‘968 by using the device in the electronic apparatus of Pang, as taught by Pang.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic light-emitting device would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an electronic apparatus.
The resultant device is an electronic apparatus comprising the organic light-emitting device of Park ‘968, and a thin film transistor, wherein the first electrode of the organic light-emitting device electrically contacts one of a source and a drain electrode of the thin film transistor, meeting all the limitations of claim 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786